Citation Nr: 0713661	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
spondylolysis, L5, with mechanical lower back pain (low back 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from February 1978 until 
February 1982.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.  The Board notes that during the appeal 
process the claims folder was transferred to the New York, 
New York RO.  

In November 2004, the appellant testified during a hearing 
before a Decision Review Officer at the Jackson RO.  A 
transcript of that hearing is of record.  The Board further 
observes that, in his September 2004 substantive appeal, the 
veteran indicated a desire for a hearing before a Veterans 
Law Judge sitting at the local RO.  The RO scheduled a Travel 
Board hearing for July 2006 and provided notice of such 
hearing in a correspondence dated in May 2006.  However, the 
documentation of record indicates that the veteran failed to 
report.  There is no indication that the veteran requested to 
have this hearing rescheduled.  


FINDINGS OF FACT

1.  Prior December 16, 2004, the veteran's spondylolysis, L5, 
with mechanical lower back pain was productive of complaints 
of pain; objectively, the evidence shows no more than mild 
limitation of motion with flexion to no less than 80 degrees, 
with no loss of motion due to fatigue, weakness or lack of 
endurance, and with normal neurologic findings.

2.  From December 16, 2004, the veteran's spondylolysis, L5, 
with mechanical lower back pain is productive of complaints 
of pain; objectively, the evidence shows additional 
functional limitation of motion with pain, but with normal 
objective neurologic findings.  




CONCLUSIONS OF LAW

1.  Prior to December 16, 2004, the criteria for an initial 
evaluation in excess of 10 percent for spondylolysis, L5, 
with mechanical lower back pain, have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 and 5243 (effective from September 26, 2003).

2.  From December 16, 2004, the criteria for a 20 percent 
staged initial evaluation for spondylolysis, L5, with 
mechanical lower back pain, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes, 5237 and 5243 (effective from 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his low back disability.  In this regard, because the 
April 2003 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the April 2003 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the lumbar spine 
disability at issue (38 C.F.R. § 4.71a, DCs 5292, 5293, 5237, 
5243), and included a description of the rating formulas for 
all possible schedular ratings under these diagnostic codes.  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial 10 percent 
evaluation that the RO had assigned.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a local RO hearing.  The 
Board has carefully reviewed his statements and testimony and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained. 

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran's service-connected low back disability is 
currently rated as 10 percent disabling for the entire rating 
period on appeal.  He contends that the severity of his 
condition warrants a higher evaluation. 

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).

A.  Consideration under criteria in effect prior to 
September 26, 2003 (to include prior to September 23, 
2002)

Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provided a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  In 
order to achieve the next-higher 20 percent rating, the 
evidence must demonstrate muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

In order to achieve the next-higher 20 percent rating under 
Diagnostic Code 5292, concerning lumbar limitation of motion, 
the evidence must demonstrate moderate limitation of motion.  
Moreover, in assessing musculoskeletal disabilities, 
additional functional limitation due to factors such as pain, 
weakness, incoordination and fatigability must be considered.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

The Board has reviewed the competent evidence of record and 
finds that, prior to September 23, 2002 there is no basis for 
a higher evaluation.  Indeed, a treatment report dated in 
October 1999 failed to reveal any evidence of muscle spasm.  
A March 2000 treatment report noted spondylolisthesis with 
flare-ups of low back pain.  However, physical examination of 
the veteran revealed good range of motion.  Upon admission to 
a domiciliary in August 2002, the veteran had a physical 
examination and it revealed no tenderness on palpation to the 
back.  In this regard, private treatment records dated in 
1999 and 2000 also reflect complaints of low back pain.  
Objectively, it is again noted that the March 2000 treatment 
report revealed the veteran to have a good range of motion.  
The August 2002 admission examination found that the 
veteran's active range of motion of his extremities was 
grossly within normal limits.  A September 2002 progress note 
indicated that the veteran recently worked in lawn 
maintenance.

Considering the above, a higher evaluation for the disability 
at issue is not warranted for the period prior to September 
23, 2002, under Diagnostic Code 5295 or 5292, even when 
taking into account DeLuca considerations.   

The Board will next determine whether the version of 
Diagnostic Code 5293, as it existed prior to September 23, 
2002, affords a rating in excess of 10 percent here.  Under 
this version of Diagnostic Code 5293, for intervertebral disc 
syndrome, a 20 percent evaluation is warranted for 
intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  The Board notes X-rays 
taken in March 2000 reveal spondylolysis at L5 bilaterally 
with a grade one spondylolisthesis at L5/S1.  Also, there was 
narrowing at L5/S1 with a disc phenomenon. 

The evidence of record does not reveal moderate neurologic 
impairment during the period in question.  To the contrary, 
the veteran had 5/5 muscle strength bilaterally as noted in 
the October 1999 treatment report.  Also, at that time, the 
veteran's straight leg raise test was within normal limits 
bilaterally.  The impression was chronic back pain, 
resolving.  The March 2002 treatment report noted negative 
finding on straight leg raise testing.  An August 2002 
admission examination found no gross motor or sensory 
deficits.  No other competent evidence prior to September 23, 
2002, reveals findings consistent with moderate neurologic 
impairment.  As such, the Board finds no basis for an 
increased rating pursuant to Diagnostic Code 5293 during the 
period in question.

Finally, the Board has considered whether any other alternate 
diagnostic codes serve as a basis for a rating in excess of 
10 percent during the period in question.  However, as the 
evidence does not demonstrate vertebral fracture, Diagnostic 
Code 5285 is not for application.  Likewise, as the evidence 
fails to establish ankylosis, or disability comparable 
therewith, a higher rating under Diagnostic Codes 5286 and 
5289 is not possible.  

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 10 percent 
for the veteran's low back disability prior to September 23, 
2002.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v.  Derwinski, 1 Vet. App. 49, 
54-56 (1990).

The Board will now consider whether revisions to Diagnostic 
Code 5293, effective September 23, 2002, enable a grant of an 
increased rating here.  

As revised, from September 23, 2002 through September 25, 
2003, Diagnostic Code 5293 states that intervertebral disc 
syndrome is to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating applies where the evidence 
shows incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.    

Note (1) to the this version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by  
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293.  As such, the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002 through September 25, 2003, cannot serve 
as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the orthopedic manifestations of 
the veteran's low back disability.  As noted above, one 
relevant diagnostic code for consideration in this regard is 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  In this regard, it is noted that VA 
examination report in February 2003 shows that the veteran 
had flexion to 80 degrees, extension to 30 degrees, and right 
and left lateral flexion to 30 degrees.  The VA examiner 
noted slight pain on motion testing of the back.  The 
examiner commented that while it is conceivable that pain 
could further limit function during flare-ups, it is not 
feasible to express such limitation in terms of additional 
limitation of motion with any degree of medical certainty.  A 
December 2002 physical therapy report noted the veteran's 
right and left lateral flexion to be moderately limited by 
stiffness with extension moderately limited by pain and 
flexion mildly limited by pain.  The exact degrees of the 
veteran's active range of motion were not provided in the 
2002 record.  

For the foregoing reasons, then, the objective evidence 
warrants a finding of no more than mild limitation of motion 
under Diagnostic Code 5292.  Moreover, such determination 
considers additional limitation of function due to factors 
such as pain and weakness per 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the Board acknowledges the veteran's complaints of 
morning pain and stiffness in the 2003 VA examination report.  
He stated that these conditions generally improve as he is up 
and moving around.  The Board also acknowledges the veteran's 
complaints of pain as noted in the December 2002 physical 
therapy record.  However, while revealing lumbar pain, such 
evidence does not establish additional functional limitation 
due to such pain, as is required to justify an increase on 
DeLuca principles.  Thus, a 10 percent rating for orthopedic 
manifestations of the veteran's low back disability is for 
application.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  In the present case, the 
veteran's neurological complaints relate to the lower 
extremities.  Thus, Diagnostic Codes 8520-8530 are 
potentially applicable.  In this regard, the veteran had no 
focal strength deficits noted upon VA examination in February 
2003.  Also, at that time, the veteran was able to heel walk 
and toe walk and was able to squat and arise again.  His 
reflexes were intact at the knees and ankles.  His sensation 
to light touch was intact in the lower extremities.  Upon 
supine straight leg raising examination, the veteran did not 
have radicular pain with elevation of either leg.  A physical 
therapy report, dated in December 2002, reveals that the 
veteran complained of sharp pain in the left lower extremity.  
Straight leg raise testing of the right lower extremity was 
negative, but straight leg raise testing of the left lower 
extremity was positive at 80 degrees.  There was no 
difference in leg length.  Based on the foregoing, the Board 
finds no basis for a compensable evaluation for the 
neurologic manifestations of the veteran's low back 
disability during the period in question.  

Because the evidence of record does not support a compensable 
evaluation for the neurologic component of the veteran's 
service-connected low back disability for the period from 
September 23, 2002 through September 25, 2003, it can be 
concluded without further analysis that assignment of 
separate ratings under the revised version of Diagnostic Code 
5293 will not yield a higher combined rating than the single 
10 percent evaluation currently assigned.   

B.  Consideration under criteria in effect from 
September 26, 2003

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (as codified in relevant 
part at 38 C.F.R. § 4.71, Diagnostic Codes 5237 and 5243 
(2006).  Under these relevant provisions, lumbosacral strain 
or intervertebral disc syndrome warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remains the same as those 
effective September 23, 2002, as discussed above.  As 
consideration of the veteran's disability status under the 
old criteria for the orthopedic manifestations of the 
service-connected low back disability warrants a 10 percent 
evaluation, such is deemed more favorable than the criteria 
effective from September 26, 2003, and is thus for 
application.  Pursuant to Karnas v. Derwinski, 1 Vet.App. 
308, 311 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  However, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, but should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  The preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 10 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome because the veteran 
has not experienced any incapacitating episodes.  Indeed, the 
medical evidence from September 26, 2003, including VA 
examination reports in May 2004 and in December 2004, as well 
as VA treatment reports, does not indicate that the veteran 
had any incapacitating episodes or hospital admissions 
related to his low back disability.

The veteran's range of motion was addressed at May 2004 and 
December 2004 VA examinations.  Upon VA examination in May 
2004, the veteran had forward flexion to 90 degrees.  He had 
25 degrees of extension.  Pain was noted with flexion and 
extension.  He had left and right lateral flexion to 30 
degrees and had left and right lateral rotation to 25 
degrees.  There was pain on rotation, which was greater to 
the left than the right.  There was no additional limitation 
of motion after repetitive motion.  The December 2004 VA 
examination report revealed the veteran to have 85 degrees of 
flexion and 20 degrees of extension.  He had increased pain 
on motion.  The veteran had 15 degrees of right and left 
lateral ending with increased pain.  He had 30 degrees of 
right and left lateral rotation without pain.  The VA 
examiner indicated no additional limitation of motion after 
repetitive motion and he commented that the veteran appeared 
to be a "little stiff" in his movements.  There was no 
evidence of spasmodic scoliosis.  Further, there was no loss 
of bowel or bladder control.

The range of motion findings detailed above do not meet the 
criteria for the next-higher 20 percent rating under the 
general rating formula for diseases and injuries of the spine 
effective September 26, 2003.  However, the December 2004 
examination did show pain throughout most of the spinal range 
of motion exercises.  At that VA examination, the veteran 
reported that he had been placed on pain medication for his 
back, anti-inflammatory, and was prescribed a TENS 
(Transcutaneous Electrical Nerve Stimulation) unit and a back 
brace.  The Board also notes a December 13, 2004 
kinesiotherapy treatment record that indicates the veteran 
had pain averaging 7 out of 10.  His upper extremity strength 
was 4/5 and his lower extremity strength was 3+/5.  As such, 
the Board finds that, from the date of VA examination, on 
December 16, 2004, the veteran's disability picture is most 
nearly approximated by the next-higher 20 percent evaluation 
when considering additional limitation of function due to 
pain.  However, such findings of pain and weakness do not 
justify a 40 percent evaluation.  Indeed, the veteran's 
forward flexion to 85 degrees well exceeds the 30 degrees 
indicated in the criteria for the next-higher rating.  There 
is also no showing of favorable or unfavorable ankylosis of 
the entire thoracolumbar spine.   

At this time, the Board calls attention to Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, which provides that any neurologic manifestations of 
the spine disability are to be separately evaluated.

As the evidence prior to September 26, 2003, did not contain 
sufficient objective findings from which to award a 
compensable rating for neurologic symptomatology neither does 
the clinical evidence of record from September 26, 2003.  
Objectively, the May 2004 VA examination showed no radicular 
pain upon straight leg raise testing bilaterally.  
Furthermore, the veteran's strength was 5/5 and equal 
bilaterally in the lower extremities.  No focal strength 
deficits were noted in the examination report.  Also, the 
veteran's reflexes and sensation were intact in the lower 
extremities.  He was noted to have bilateral hamstring 
tightness.  The December 2004 VA examination report did not 
note any focal strength deficits.  The veteran's reflexes 
were intact at the knees and ankles.  He had normal sensation 
upon testing his upper legs, lower legs, and feet.  On supine 
straight leg raising examination, he had no radicular pain 
with elevation of either leg.  The veteran did experience low 
back pain with elevation of his legs, which was worse in his 
right leg.  Based on the above evidence, the Board finds that 
a separate neurologic rating is not appropriate in connection 
with the veteran's service-connected low back disability.

In conclusion, the Board finds that the general rating 
formula for diseases and injuries of the spine does provide a 
basis for 20 percent evaluation, effective December 16, 2004.  
However, the objective competent evidence does not warrant a 
separate rating for neurological manifestations.  In reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

	C.  Extraschedular Consideration

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).




ORDER

Prior to December 16, 2004, entitlement to an initial 
evaluation in excess of 10 percent for spondylolysis, L5, 
with mechanical lower back pain is denied.

From December 16, 2004, a 20 percent staged initial rating 
for spondylolysis, L5, with mechanical lower back pain is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


